Citation Nr: 1225176	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1984.  

The Board of Veterans' Appeals (Board) initially received this case on appeal from a March 2003 rating decision of the RO.  In that decision, the RO denied entitlement to a TDIU.  The matter was remanded by the Board to the RO, via the Appeals Management Center (AMC) in May 2008 and July 2009 for additional development of the record.  

In a decision promulgated in March 2010, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision and remand the case to the Board for further development and readjudication.  In a February 2011 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In an August 2011 remand, the Board noted that the issue of entitlement to service connection for an acquired psychiatric disorder, including, but not limited to major depression and generalized anxiety disorder had been raised by the record, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the TDIU claim.  In the August 2011 remand, the Board explained that the TDIU claim must be deferred pending the outcome of the informal claim of service connection for an acquired psychiatric disorder pending at the RO.  

In a February 2012 rating decision, the RO denied a claim of service connection for an acquired psychiatric disorder to include major depressive disorder and anxiety.  In November 2011, the RO issued a supplemental statement of the case addressing the TDIU claim and the case was returned to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  In a March 2010 decision, the Board denied the Veteran's claim of entitlement to a TDIU, primarily on the basis that a VA examiner in July 2008 opined that the Veteran was capable of work in a sedentary capacity.  The examiner noted that the Veteran had not been working since 2003 when he was medically retired.  The examiner opined that the Veteran's foot conditions of pes planus and plantar fasciitis were at least as likely as not responsible for his inability to perform tasks that required standing or walking, but that purely based on his service-connected conditions, sedentary work was possible.  

In the March 2010 Joint Motion for Remand, the Parties agreed that the Board did not provide adequate reasons and basis for its decision, and the case was sent back to the Board.  In turn, the Board remanded the matter for additional development of the record, to include adjudication of an inextricably intertwined claim of service-connection for a psychiatric disability that was raised by the record in a June 2011 statement prepared by the Veteran's attorney representative.  

In a February 2012 rating decision, the RO denied a claim of service-connection for major depressive disorder with anxiety.  

Regarding the Veteran's work history and educational background, a review of the claims file confirms that the Veteran worked as a supply technician until 2003, and this work involved standing, walking and lifting.  The record further shows that the Veteran was medically retired from this position due to, at least in part, his service-connected foot condition.  However, there remains some question as to whether the Veteran's service-connected disabilities prevent all forms of gainful employment, and it is not clear from the record whether the Veteran was able to work in a sedentary capacity after 2003.  Moreover, it does not appear that the Veteran ever filed a formal TDIU claim, so his educational background and a complete list of his work history are currently absent from the record.  

Notably, while the March July 2008 examination report reveals that the Veteran was medically retired in 2003 because he could no longer stand and walk, and his job required such, the report also notes that the Veteran drove a car two or three times per week delivering to an auction house.  On the days that he worked, he worked four hours per day.  It is not clear whether this is gainful employment, or if the Veteran even earned a wage from this work.  

In addition, the most recent VA examination of record, from November 2011 notes that the Veteran most recently worked in 2007, not 2003, and that his last employment was for 3 years, as a driver.  

The November 2011 examination report also indicates that the Veteran earned a Bachelor's degree prior to service, although it is not clear as to whether that degree would qualify him for sedentary work.  

In essence, to provide adequate reasons and basis, additional development is necessary, including the Veteran's complete work history, including part time work and voluntary work, and the Veteran's educational background.   

In addition, as the Veteran receives medical care through VA, obtain relevant records dating from August 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records pertaining to the Veteran that date from August 2011.  

2.  Request that the Veteran submit a completed TDIU claim form, so that he can provide information pertaining to his earnings, education, work experience, and training.

3.  Ensure that the Veteran has provided a complete work history, including dates of gainful employment as well as part-time employment, including any work dating up to 2007, and later.  

 Ensure that the Veteran has provided complete information concerning his educational background and training.  

If the information provided is incomplete, request additional information from the Veteran.  

4.  Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes consideration of VA treatment records added to Virtual VA since the last remand in August 2011, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



